The plaintiffs sued the defendants, who were mail contractors, on an account for tolls due Jackson County, in a Justice's Court of Macon County. The account was for $82.30. The Justice gave a judgment in favor of defendants and against the plaintiffs, for $6.60 costs, and the plaintiffs appealed. *Page 181 
The transcript of the Justice's record being sent to his Honor, he adjudged that the judgment being for a less sum than twenty-five dollars, the case was properly before him at Chambers. And a motion by the plaintiffs that the case be remanded to the Clerk of the Superior Court of Macon County, with directions that it be placed on the Civil Issue Docket, on the ground that the Court had no jurisdiction of the matter, unless in term time, the amount in controversy being over twenty-five dollars, was overruled. From which judgment, the plaintiffs appealed.
Other points, unnecessary to state, were made before his Honor, the case being decided in this Court upon the question of jurisdiction.
His Honor was mistaken in supposing that this (255) was a case for his decision at Chambers. The case should have been placed on the trial, or issue docket, to be tried de novo, as has been repeatedly decided in this Court.
It is when the sum recovered against the defendant is less than $25.00, or when the plaintiff's demand does not exceed that sum, that his Honor is to decide the case at Chambers; but when the plaintiff's claim is for more than twenty-five dollars, as in this case it is for more than eighty dollars, and he recovered nothing, or less than twenty-five dollars, but a judgment is rendered against the plaintiff, the appeal is to be placed upon the trial, or issue docket, to be tried anew in the Superior Court upon the facts, as was decided in Cowles v. Hayes, 67 N.C. 128, and Wells v.Sluder, 156, ante.
This disposes of the case in this Court, and renders it unnecessary to notice the other points made in the case.
PER CURIAM.                                          Reversed.